Restriction & Species Election
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA . 
Claims 3, 5, 6, 8-10 and 12-16 have been amended via the amendment filed 01/11/22. 
New claims 17-20 have been added via the amendment filed 01/11/22.
Claims 1-20 are pending.
2)	Restriction to one of the following inventions is required under 35 U.S.C § 121:
	I.	Claims 1-9, 13, 19 and 20, drawn to a polypeptide comprising a FimH lectin domain and a composition comprising the same, classified in A61K 39/116.
Claims 10-12, drawn to a polynucleotide, and a host cell comprising the same, classified in C12N 15/63.
Claims 14, 17 and 18, drawn to a method of inducing an immune response to a bacterium of the family Enterobacteriaceae, classified in A61K 39/066.
Claim 15, drawn to a method of treating or preventing a E. coli urinary tract infection, classified in A61K 39/0258.
Claim 16, drawn to a method of producing a polypeptide comprising a FimH lectin domain, classified in C07K 14/245.
3) 	Restriction for examination purposes as indicated is proper because all these inventions listed in this action are independent or distinct for the reasons given below and there would be a serious search and examination burden if restriction was not required because of one or more of the following reasons: 
	(a) the inventions have acquired a separate status in the art in view of their different classification;
	(b) the inventions have acquired a separate status in the art due to their recognized divergent subject matter;
	(c) the inventions require a different field of search (for example, searching different classes/subclasses or electronic resources, or employing different search queries); 
	(d) the prior art applicable to one invention would not likely be applicable to another invention; and 
	(e) the inventions are likely to raise different non-prior art issues under 35 U.S.C § 101 and/or 35 U.S.C § 112(a). 
4)	Inventions I and II are drawn to different products that differ from one another at least structurally. The polypeptide of invention I comprises amino acid residues whereas the polynucleotide of invention II comprises purines and pyrimidines. Inventions III-V are drawn to different methods which differ from one another in method steps and parameters, the product(s) or reagent(s) used therein, method objectives and/or the ultimate goals accomplished.  The inventions belong to different classes requiring separate searches.  
5)	Invention I and each of inventions III and IV are related as product and process of using the product. The inventions can be shown to be distinct if either or both of the following can be shown: (1) the process of using the product as claimed can be practiced with another materially different product or (2) the product as claimed can be used in a materially different process of using that product (M.P.E.P 806.05(h)). In the instant case, the polypeptide of invention I can be used in a materially different process, for example, as a reagent in an in vitro method as a coating antigen. 
6)	Inventions I and V are related as product and process of making the product.  The inventions are distinct if either or both of the following can be shown: (1) that the process as claimed can be used to make other and materially different product or (2) that the product as claimed can be made by another and materially different process (MPEP 806.05(f)).  In the instant case, the polypeptide of invention I can be made by a process materially different from the process of invention VI, i.e., without using a recombinant cell comprising a polynucleotide, for example, by chemical synthesis.   
7)	Applicants are advised that the reply to this requirement to be complete must include (i) an election of an invention to be examined even though the requirement may be traversed (37 CFR 1.143) and (ii) identification of the claims encompassing the elected invention. 
The election of an invention may be made with or without traverse. To reserve a right to petition, the election must be made with traverse.  If the reply does not distinctly and specifically point out supposed errors in the lack of unity/restriction requirement, the election shall be treated as an election without traverse.  Traversal must be presented at the time of election in order to be considered timely.  Failure to timely traverse the requirement will result in the loss of right to petition under 37 C.F.R 1.144.  If claims are added after the election, Applicants must indicate which of these claims are readable on the elected invention.
Notice of Possible Rejoinder
8)	The Office has required restriction between product or apparatus claims and process claims. Where Applicant elects claims directed to the product/apparatus, and all product/apparatus claims are subsequently found allowable, withdrawn process claims that include all the limitations of the allowable product/apparatus claims should be considered for rejoinder. All claims directed to a nonelected process invention must include all the limitations of an allowable product/apparatus claim for that process invention to be rejoined. 
In the event of rejoinder, the requirement for restriction between the product/apparatus claims and the rejoined process claims will be withdrawn, and the rejoined process claims will be fully examined for patentability in accordance with 37 CFR 1.104. Thus, to be allowable, the rejoined claims must meet all criteria for patentability including the requirements of 35 U.S.C § 101, 102, 103 and 112. Until all claims to the elected product/apparatus are found allowable, an otherwise proper restriction requirement between product/apparatus claims and process claims may be maintained. Withdrawn process claims that are not commensurate in scope with an allowable product/apparatus claim will not be rejoined. See MPEP § 821.04. Additionally, in order for rejoinder to occur, applicant is advised that the process claims should be amended during prosecution to require the limitations of the product/apparatus claims. Failure to do so may result in no rejoinder. Further, note that the prohibition against double patenting rejections of 35 U.S.C § 121 does not apply where the restriction requirement is withdrawn by the examiner before the patent issues. See MPEP § 804.01.
Species Election
9)	This application contains claims directed to the following groups of patentably distinct species of the claimed inventions:
(A) Polypeptide species: (claims 1-9, 13, 19 and 20 of invention I; claims 14, 17 and 18 of invention III; claim 15 of invention IV): 
	(a) Polypeptide comprising FimH lectin domain comprising SEQ ID NO: 1 having Tyrosine at position 71; (b) Polypeptide comprising FimH lectin domain comprising SEQ ID NO: 1 having Tryptophan at position 71; (c) Polypeptide comprising FimH lectin domain comprising SEQ ID NO: 1 having Tyrosine at position 71 and any one of valine, isoleucine, leucine, glycine, methionine and alanine at position 144; (d) Polypeptide comprising FimH lectin domain comprising SEQ ID NO: 1 having Tryptophan at position 71 and any one of valine, isoleucine, leucine, glycine, methionine and alanine at position 144; (e) Polypeptide comprising FimH lectin domain comprising SEQ ID NO: 1 having Tyrosine at position 71 and FimH pilin domain; and (f) Polypeptide comprising FimH lectin domain comprising SEQ ID NO: 1 having Tryptophan at position 71 and FimH pilin domain.
 (B) Polynucleotide species: (claims 10-12 of invention II and claim 16 of invention V): 
	(i) Polynucleotide encoding a polypeptide comprising FimH lectin domain comprising SEQ ID NO: 1 having Tyrosine at position 71; and (ii) Polynucleotide encoding a polypeptide comprising FimH lectin domain comprising SEQ ID NO: 1 having Tryptophan at position 71.
	The species identified above differ from one another at least structurally.
10)	Applicants are required under 35 U.S.C § 121 to elect a single disclosed species from each relevant group supra for prosecution on the merits to which the claims shall be restricted if no generic claim is finally held to be allowable.  
Applicants are advised that the reply to this requirement to be complete must include (i) an election of a species to be examined even though the requirement may be traversed (37 CFR 1.143) and (ii) identification of the claims encompassing the elected species, including any claims subsequently added.  An argument that a claim is allowable or that all claims are generic is considered nonresponsive unless accompanied by an election. 
11)	The election of species may be made with or without traverse. To preserve a right to petition, the election must be made with traverse. If the reply does not distinctly and specifically point out supposed errors in the election of species requirement, the election shall be treated as an election without traverse.  Traversal must be presented at the time of election in order to be considered timely. Failure to timely traverse the requirement will result in the loss of right to petition under 37 C.F.R 1.144.  If claims are added after the election, Applicants must indicate which of these claims are readable on the elected species. 
	Should Applicants traverse on the ground that the species are not patentably distinct, Applicants should submit evidence or identify such evidence now of record, showing the species to be obvious variants or clearly admit on the record that this is the case. In either instance, if the Examiner finds one of the inventions unpatentable over the prior art, the evidence or admission may be used in a rejection under 35 U.S.C § 103 of the other invention. 
Correspondence
12)	Papers related to this application may be submitted to Group 1600, AU 1645 by facsimile transmission.  The Fax number for submission of amendments, responses and papers is (571) 273-8300, which receives transmissions 24 hours a day and 7 days a week. Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, Applicants are encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.  
13)	Any inquiry concerning this communication or earlier communications from the Examiner should be directed to S. Devi, Ph.D., whose telephone number is (571) 272-0854.  A message may be left on the Examiner’s voice mail system.  The Examiner is on a flexible work schedule, however she can normally be reached Monday to Friday from 7.00 a.m. to 4.00 p.m (EST). If attempts to reach the Examiner by telephone are unsuccessful, the Examiner’s supervisor, Gary Nickol, can be reached on (571) 272-0835. 
14)	Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR. Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.Mov.  Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (in USA or CANADA) or 571-272-1000.


/S. DEVI/
S. Devi, Ph.D.Primary Examiner
Art Unit 1645                                                                                                                                                                                                        
		

August, 2022